DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendment filed 04/08/2021.  Applicant's arguments have been carefully and fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.
 
Claim Status
Claims 1, 14, and 40 have been amended. Claims 1-56 remain pending and are ready for examination.

Rejections not based on Prior Art
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the limitation “b. defining a predetermined gas measurement time taking into account occupied or unoccupied status of the parking garage and, when occupied, a mix of gas emissions based on cold start and warm start vehicle traffic contained therein, and dividing said gas measurement time into equal time intervals.” The specification includes no description how the predetermined gas measurement time is set. Moreover, the specification includes no description of a mix of gas emissions based on cold start and warm start. The paragraph [0044] of the Specification discloses “the following four scenarios are modeled with each control strategy, a) Scenario 1: Garage 1 occupancy with majority warm start conditions; b) Scenario 2: Garage 2 occupancy with majority warm start conditions; c) Scenario 3: Garage 1 occupancy with majority cold start conditions; d) Scenario 4: Garage 2 occupancy with majority cold start conditions.” The paragraph [0093] of the Specification discloses “In addition to the issue of "cold starts" referring to engine status alone, ambient temperature also has a major influence on CO emissions (i.e., "cold cold starts," or cold starts during cold conditions, will emit more CO than "warm cold starts," 
 Claims 1-13, and 53 depend upon claim 1, thus inherit its deficiencies and therefore are rejected as well.

Regarding Claim 14, the limitation “b. defining a predetermined gas measurement time taking into account occupied or unoccupied status of the parking garage and, when occupied, a mix of gas emissions based on cold start and warm start vehicle traffic contained therein, and dividing said gas measurement time into equal time intervals.” The specification includes no description how the predetermined gas measurement time is set. Moreover, the specification includes no description of a mix of gas emissions based on cold start and warm start. The paragraph [0044] of the Specification discloses “the following four scenarios are modeled with each control strategy, a) Scenario 1: Garage 1 occupancy with majority warm start conditions; b) Scenario 2: Garage 2 occupancy with majority warm start conditions; c) Scenario 3: Garage 1 occupancy with majority cold start conditions; d) Scenario 4: Garage 2 occupancy with majority cold start conditions.” The paragraph [0093] of the Specification discloses “In addition to the issue of "cold starts" referring to engine status alone, ambient temperature also has a major influence on CO emissions (i.e., "cold cold starts," or cold starts during cold conditions, will emit more CO than "warm cold starts," or cold starts during warm conditions)”. As such, there is no indication in the specification that the inventors had possession of the limitation b.
Claims 15-26, and 54 depend upon claim 1, thus inherit its deficiencies and therefore are rejected as well.

Regarding Claim 40, the limitation “b. defining a predetermined gas measurement time taking into account occupied or unoccupied status of the parking garage and, when occupied, a mix of gas emissions based on cold start and warm start vehicle traffic contained therein, and dividing said gas measurement time into equal time intervals.” The specification includes no description how the predetermined gas measurement time is set. Moreover, the specification includes no description of a mix of gas emissions based on cold start and warm start. The paragraph [0044] of the Specification discloses “the following four scenarios are modeled with each control strategy, a) Scenario 1: Garage 1 occupancy with majority warm start conditions; b) Scenario 2: Garage 2 occupancy with majority warm start conditions; c) Scenario 3: Garage 1 occupancy with majority cold start conditions; d) Scenario 4: Garage 2 occupancy with majority cold start conditions.” The paragraph [0093] of the Specification discloses “In addition to the issue of "cold starts" referring to engine status alone, ambient temperature also has a major influence on CO emissions (i.e., "cold cold starts," or cold starts during cold conditions, will emit more CO than "warm cold starts," or cold starts during warm conditions)”. As such, there is no indication in the specification that the inventors had possession of the limitation b.
 Claims 41-52, and 56 depend upon claim 1, thus inherit its deficiencies and therefore are rejected as well.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “b. defining a predetermined gas measurement time taking into account occupied or unoccupied status of the parking garage and, when occupied, a mix of gas emissions based on cold start and warm start vehicle traffic contained therein, and dividing said gas measurement time into equal time intervals” is unclear. 
In particular, the limitation can be understood as ‘defining 1) a predetermined gas measurement time taking into account occupied or unoccupied status of the parking garage, and when occupied, [defining] 2) a mix of gas emissions…’ or ‘defining a predetermined gas measurement time taking into account 1) occupied or unoccupied status of the parking garage, and when occupied [also take into account] 2) a mix of gas emissions…’ The Specification [0089] and [0093] disclose measurement time setting; however, they do not discuss time shows taking anything into account when defining a predetermined gas measurement time. However, the Specification provides no guidance as to how to interpret this limitation. For the purpose of examination, Examiner will interpret the claim to read “defining 1) a predetermined gas measurement time 
 Claims 1-13, and 53 depend upon claim 1, thus inherit its deficiencies and therefore are rejected as well.

Regarding Claim 14, the limitation “b. defining a predetermined gas measurement time taking into account occupied or unoccupied status of the parking garage and, when occupied, a mix of gas emissions based on cold start and warm start vehicle traffic contained therein, and dividing said gas measurement time into equal time intervals” is unclear. 
In particular, the limitation can be ‘defining 1) a predetermined gas measurement time taking into account occupied or unoccupied status of the parking garage, and when occupied, [defining] 2) a mix of gas emissions…’ or ‘defining a predetermined gas measurement time taking into account 1) occupied or unoccupied status of the parking garage, and when occupied [also take into account] 2) a mix of gas emissions…’ The Specification [0089] and [0093] disclose measurement time setting; however, they do not discuss time shows taking anything into account when defining a predetermined gas measurement time. For the purpose of examination, Examiner will interpret the claim to read “defining 1) a predetermined gas measurement time taking into account occupied or unoccupied status of the parking garage, and when occupied, [defining] 2) gas emissions based on warm/cold starts.”
 Claims 15-26, and 54 depend upon claim 1, thus inherit its deficiencies and therefore are rejected as well.

Regarding Claim 40, the limitation “b. defining a predetermined gas measurement time taking into account occupied or unoccupied status of the parking garage and, when occupied, a mix of gas emissions based on cold start and warm start vehicle traffic contained therein, and dividing said gas measurement time into equal time intervals” is unclear. 
In particular, the limitation can be ‘defining 1) a predetermined gas measurement time taking into account occupied or unoccupied status of the parking garage, and when occupied, [defining] 2) a mix of gas emissions…’ or ‘defining a predetermined gas measurement time taking into account 1) occupied or unoccupied status of the parking garage, and when occupied [also take into account] 2) a mix of gas emissions…’ The Specification [0089] and [0093] disclose measurement time setting; however, they do not discuss time shows taking anything into account when defining a predetermined gas measurement time. For the purpose of examination, Examiner will interpret the claim to read “defining 1) a predetermined gas measurement time taking into account occupied or unoccupied status of the parking garage, and when occupied, [defining] 2) gas emissions based on warm/cold starts.”
 Claims 41-52, and 56 depend upon claim 1, thus inherit its deficiencies and therefore are rejected as well.

Rejections based on Prior Art
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-17, 19-24, 40-43, 45-50, and 53 are rejected under 103 as being unpatentable over AirTest (CN7232 Advanced Garage Ventilation Controller [online], May 16, 2018– hereinafter AirTest) in view of Henderson et al. (US 6,757,592 B1 –hereinafter Henderson) in view of Wenzel (US 2013/0085616A1 –hereinafter Wenzel) in view of Yuan et al. (CN 106527285 A –hereinafter Yuan –Note: as the machine translation attached) further in view of Graham et al. (NPL: “Contribution of Vehicle Emissions from an Attached Garage to Residential Indoor Air Pollution Levels” (2004) – hereinafter Graham).
Regarding Claim 1, AirTest teaches a method performed by a building automation control system to 
a. defining a specific area in said enclosed parking garage as a gas measurement zone (see page 2 and CN7232-VFD Controller Configuration section of page 7; AirTest teaches all gases will be measured in the same locations. Each gas location should cover 5,000 to 7000 sq ft, to a max of 10,000 sq ft. Up to 32 sensors can be accommodated in one CN7232. Since the gas sensors locate in the enclosed parking garage to measure gases, it corresponds to ‘a gas measurement zone in said enclosed parking garage’);
 b. defining a predetermined gas measurement time (see page 7, step E; AirTest teaches setting Measurement Time Averaging period in minutes (default is 2 minutes). Since Measurement Time Averaging (defining a predetermined gas measurement time) obtains by adding together several equal time intervals and then dividing this total by the number of time intervals, it corresponds to ‘dividing said gas measurement time into equal time intervals B’); 
c. setting a base fan motor speed at a minimum base speed (see page 7, step C; AirTest teaches setting Base Setting Operating Mode (the minimum base). A base fan speed is selected that operates whenever the space is occupied and below gas set point level. The minimum base speed should be 25%); 
d. setting a minimum gas concentration value (see step C and the chart of page 7; AirTest teaches setting Base Setting Operating Mode. A gas set point level for the Base Setting is selected (e.g. 10 ppm)); 
e. setting a maximum gas concentration value (see step D and the chart of page 7; AirTest teaches the upper gas ppm level is the maximum gas concentration. The maximum gas concentration can be set at 35 ppm or 50ppm); 
f. receiving input data in the form of a gas concentration value from a plurality of gas sensors located in said gas measurement zone at each time interval (see CN7232-VFD Controller Configuration section of page 7; AirTest teaches selecting gases to be measured and number of sensors required: CO (TR2000), NO2 (TR3210-NO2), Combustibles (TR5200), CO2 (TR9293). Default assumption is that all gases will be measured in the same locations. Each gas location should cover 5,000 to 7000 sq ft, to a max of 10,000 sq ft. Up to 32 sensors can be accommodated in one CN7232. Therefore, CN7232 can receive input data (gas concentration value) from gas sensors to control the gas sensors located in gas measurement zones (gas locations) at the Measurement Time Averaging period in minutes (including equal time intervals));
g. calculating average gas concentration values based on the input data of each of said gas concentration values received from the plurality of gas sensors located in said measurement zone at each time interval (see step E of page 7; AirTest teaches the control signal will be based on the average high concentration measured over X minutes (default is 2 minutes). Since the control signal uses the average high concentration measured in Measurement Time Averaging ((including  the average high concentration measured’); 
h. comparing successive average gas concentration values calculated at each time interval (see step D of page 7; AirTest teaches the control signal will be based on the average high concentration measured over X minutes (default is 2 minutes). Since the control signal uses the average high concentration measured in Measurement Time Averaging ((including equal time intervals), it corresponds to ‘comparing the average gas concentration values’ to select the average high concentration); 
i. setting a highest value of said average gas concentration values as a high- average gas concentration value (see step D of page 7; AirTest teaches the control signal will be based on the average high concentration measured over X minutes (default is 2 minutes). Therefore, ‘the average high concentration’ corresponds to ‘high-average gas concentration value’); Amendment: SN 16/040,935; Inv. Nagle; Filing Date: July 20, 2018 
j. comparing the minimum gas concentration value with the high-average gas concentration value (see steps C and the chart of page 7; AirTest teaches ‘comparing the minimum gas concentration value (gas set point level for the Base Setting) with the high-average gas concentration value (gas/Carbon Monoxide (CO) concentration); 
k. maintaining the fan motor speed at the minimum base speed when the high-average gas concentration value is less than or equal to the minimum gas concentration value (see steps C and the chart of page 7; AirTest teaches a base fan 
l. adjusting fan motor speed from minimum base speed by increasing fan motor speed a predetermined percent increment value (see page 7, step D; AirTest teaches once the base gas set point level is exceeded the fans will proportionately ramp up to a user defined maximum fan speed and target maximum gas level (maximum gas concentration value)); 
m. operating said fan-motor units at a constant speed of 100 percent of full- motor capacity when the high-average gas concentration value is equal to or greater than the maximum gas concentration value (see the chart of page 7; AirTest teaches three different settings for the two operational modes above are shown in the chart. When the high-average gas concentration value (CO Concentration) equal to greater than the maximum gas concentration threshold value (the upper gas ppm level), the VFD Fan Speed operates 100 percent of full motor capacity);
However, AirTest does not explicitly teach: a method performed by a building automation control system to predict, … record, and display energy savings …; … taking into account occupied or unoccupied status of the parking garage and, when occupied, a mix of gas emissions based on cold start and warm start vehicle traffic contained therein; ... in accord with a predetermined exponential non-linear function; n. calculating and predicting energy savings of the system as operated in accord with the prior steps upon implementation of the method, o. measuring and storing a record of actual energy use during a selected energy monitoring time frame; and, p. displaying actual energy savings of the overall system as compared to predicted energy savings.
Henderson from the same or similar field of endeavor teaches ... in accord with a predetermined exponential non-linear function (see column 3, lines 39-41; Henderson teaches nonlinear fan speed control signal typically is an exponential function. Therefore, the nonlinear exponential function corresponds to a predetermined exponential non-linear function');
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify AirTest to include Henderson’s features of a predetermined exponential non-linear function. Doing so would limit the rate of change in fan speed control signals to reduce unnecessarily large changes in the fan speed and provide a greater degree of control at higher temperatures. (Henderson, column 1)
However, it does not explicitly teach a method performed by a building automation control system to predict, … record, and display energy savings …; … taking into account occupied or unoccupied status of the parking garage and, when occupied, a mix of gas emissions based on cold start and warm start vehicle traffic contained therein; n. calculating and predicting energy savings of the system as operated in accord with the prior steps upon implementation of the method, o. measuring and storing a record of actual energy use during a selected energy monitoring time frame; and, p. displaying actual energy savings of the overall system as compared to predicted energy savings.
Wenzel from the same or similar field of endeavor teaches:
a method performed by a building automation control system to predict, … record, and display energy savings … (see [00244]; Wenzel: “Enterprise control applications 124 may also or alternatively be configured to provide configuration GUIs for configuring the smart building manager 106. In yet other embodiments enterprise control applications 124 can work with layers 110-118 to optimize building performance (e.g., efficiency, energy use, comfort, or safety) based on inputs received at the interface 107 to the smart grid and the interface 109 to building subsystems 128”); 
n. calculating and predicting energy savings of the system as operated in accord with the prior steps upon implementation of the method (see [0061]; Wenzel: “The AM&V layer 110 may yet further be configured to calculate energy savings and peak demand reductions in accordance with standards, protocols, or best practices for enterprise accounting and reporting on greenhouse gas (GHG) emissions.)
o. measuring and storing a record of actual energy use during a selected energy monitoring time frame (see [0059]; Wenzel: “The automated measurement and validation (AM&V) layer 110 may implement various methods or standards of the international performance measurement and validation (IPMVP) protocol. The AM&V layer 110 may allow for the user to select IPMVP Option C which specifies a method for the direct comparison of monthly or daily energy use from a baseline model to actual data from the post-installation measurement period.”); and, 
p. displaying actual energy savings of the overall system as compared to predicted energy savings (see [0050]; Wenzel: “DR layer 112 or an enterprise application 120, 124 in communication with the DR layer 112 may be configured to continuously monitor pricing data provided by utilities/ISOs across the nation, to parse the useful information from the monitored data, and to display the useful information to a user to or send the information to other systems or layers (e.g., integrated control layer 116).” See [0061]; Wenzel: “The data underlying the GUIs or reports may be checked by the AM&V layer 110 according to, for example, the GHG Protocol Corporate Accounting Standard and the GHG Protocol for Project Accounting. ”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of AirTest and Henderson to include Wenzel’s features of a method performed by a building automation control system to predict, record, and display energy savings calculating and predicting energy savings of the system as operated in accord with the prior steps upon implementation of the method, measuring and storing a record of actual energy use during a selected energy monitoring time frame; and displaying actual energy savings of the overall system as compared to predicted energy savings. Doing so would reduce the energy costs of operating a building's heating, ventilation, and air conditioning (HVAC), lighting, elevator, and other subsystems. (Wenzel, [0004])
However, it does not explicitly teach … taking into account occupied or unoccupied status of the parking garage and, when occupied, a mix of gas emissions based on cold start and warm start vehicle traffic contained therein;

 … taking into account occupied or unoccupied status of the parking garage and (see Abstract; Yuan: “The method comprises the following steps of A, through a vehicle in and out garage detection module, acquiring a specific vehicle entering into a underground garage; B, through a vehicle maintenance data module, acquiring vehicle condition data of the specific vehicle entering into the underground garage; C, according to the vehicle condition data of the specific vehicle, calculating kinds and quantities of gases which may be released by the specific vehicle”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of AirTest, Henderson, and Wenzel to include Yuan’s features of taking into account occupied or unoccupied status of the parking garage. Doing so would adjust air quality of underground garage to take effective improving underground garage air-treatment system. (Yuan, page 2)
However, it does not explicitly teach …taking into account … when occupied, a mix of gas emissions based on cold start and warm start vehicle traffic contained therein;
Graham from the same or similar field of endeavor teaches …taking into account … (see page 567, right column; Graham: “Each house was tested once, with the exception of House 4. The test schedule required 18–20 hr over two calendar days, beginning on the afternoon of the first day with the hot-soak test and ending the next morning with the cold-start test. An outdoor (ambient) air sample was collected over the 18–20 hr period to account for outdoor air that may infiltrate into the house over the test period.”) and, when occupied, the mix of cold start and warm start vehicle traffic contained therein (see page 564, right column; Graham: “In the early planning stages of the program, the cold-start and hot-start tailpipe emissions and hot-soak evaporative emissions were of interest. Industry-standard testing procedures for vehicle emissions measurements were followed as much as possible during this program”. See Figure 3; Graham discloses modal emission rates (g/sec) for CO, CO2, NOx, and THC for the cold-start Garage test using the first test fuel. See Figure 4; Graham discloses model emission rates (g/sec) for CO, CO2, NOx, and THC for the hot-start Garage test using the first test fuel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of AirTest, Henderson, Wenzel, and Yuan to include Graham’s features of taking into account…, when occupied, the mix of cold start and warm start vehicle traffic contained therein. Doing so would determine potential harm of toxic substances to human health in order to control potential infiltration from the attached garage. (Graham, page 564, left column)

Regarding to Claim 2, the combination of AirTest, Henderson, Wenzel, Yuan, and Graham teaches the limitations as described in claim 1, AirTest further teaches wherein the predetermined gas measurement time is set at a value between 60 seconds and 180 seconds (see step E of page 7; AirTest teaches the Measurement Time Averaging period in 2 minutes (120 seconds)).

Regarding to Claim 3, the combination of AirTest, Henderson, Wenzel, Yuan, and Graham teaches the limitations as described in claim 1, AirTest further teaches wherein the gas is Carbon monoxide (CO) (see CN7232-VFD Controller Configuration section of page 7; AirTest teaches selecting gases to be measured and number of sensors required: CO (TR2000), NO2 (TR3210-NO2), Combustibles (TR5200), CO2 (TR9293)).

Regarding to Claim 4, the combination of AirTest, Henderson, Wenzel, Yuan, and Graham teaches the limitations as described in claim 1, AirTest further teaches wherein the gas is Nitrogen dioxide (NO2) (see CN7232-VFD Controller Configuration section of page 7; AirTest teaches selecting gases to be measured and number of sensors required: CO (TR2000), NO2 (TR3210-NO2), Combustibles (TR5200), CO2 (TR9293)).

Regarding to Claim 5, the combination of AirTest, Henderson, Wenzel, Yuan, and Graham teaches the limitations as described in claim 1, AirTest further teaches wherein the minimum base speed value of the fan-motor unit is set in the a range between 14% and 38% of fan-motor unit full capacity (see Step C and the chart of page 7; AirTest teaches the minimum base speed value should be 25%).

Regarding to Claim 6, the combination of AirTest, Henderson, Wenzel, Yuan, and Graham teaches the limitations as described in claim 1, AirTest further teaches wherein the minimum base speed value of the fan-motor unit is set at 0.0 percent of the fan-motor unit full capacity (see step C of page 7; AirTest teaches the fan(s)  when gas concentrations are low (e.g. 10 ppm)).

Regarding to Claim 7, the combination of AirTest, Henderson, Wenzel, Yuan, and Graham teaches the limitations as described in claim 1, AirTest further teaches wherein the minimum gas concentration value is set at a value between 4.0 ppm and 24.0 ppm for CO (see the step C and the chart of page 7; AirTest teaches the low gas concentration is set at 10 ppm).

Regarding to Claim 8, the combination of AirTest, Henderson, Wenzel, Yuan, and Graham teaches the limitations as described in claim 1, AirTest further teaches wherein the minimum gas concentration value is set at a value between 0.0 ppm and 5.0 ppm for NO2 (see page 3; AirTest teaches the NO2 transmitters electrochemical can measure from 0 ppm to 10 ppm. Therefore, the minimum value of the NO2 transmitters electrochemical (0 ppm) is between 0.0 ppm and 5.0 ppm).

Regarding to Claim 9, the combination of AirTest, Henderson, Wenzel, Yuan, and Graham teaches the limitations as described in claim 1, AirTest further teaches wherein the maximum gas concentration value is set at a value between 25.0 ppm and 45.0 ppm for CO (see the chart of the page 7; AirTest teaches the upper gas ppm level (the maximum gas concentration) is set at 35 ppm).

Regarding to Claim 10, the combination of AirTest, Henderson, Wenzel, Yuan, and Graham teaches the limitations as described in claim 1, AirTest further teaches wherein the maximum gas concentration value is set at a value between 5.0 ppm and 10.0 ppm for N02 (see page 3; AirTest teaches the NO2 transmitters electrochemical can measure from 0 ppm to 10 ppm. Therefore, the maximum value of the NO2 transmitters electrochemical (10 ppm) is between 5.0 ppm and 10.0 ppm).

Regarding to Claim 11, the combination of AirTest, Henderson, Wenzel, Yuan, and Graham teaches the limitations as described in claim 1, AirTest further teaches wherein the measured increment is set at a value between 0.5 ppm and 1.5 ppm for CO (see step D of page 7; AirTest teaches once the base gas set point level is exceeded the fans will proportionately ramp up. See the chart of page 7; AirTest teaches the CO concentration increases each measured increment (10ppm). It would have been obvious to set the measured increment value between 0.5 ppm and 1.5 ppm in each measured increment (10ppm) to achieve the predictable results of the measured increment value for CO).

Regarding to Claim 13, the combination of AirTest, Henderson, Wenzel, Yuan, and Graham teaches the limitations as described in claim 1, AirTest further teaches wherein the percent increment value is set at a value between 1.0 percent and 8.5 percent (see the chart of page 7; AirTest teaches the VDF Fan Speed increases a percent increment value (10%). See page 2; AirTest teaches once levels exceed a base concentration of gases, the ventilation level is slowly increased based on garage gas .

Regarding claim 14, AirTest teaches a method performed by a building automation control system to  (see page 2; AirTest teaches the smart controller CN7232 controls enclosed vehicle facilities (enclosed parking garages) to maximize savings for operating energy (kWh) and peak energy (kW demand) particularly for fans using VFDs (Variable Speed Drives)), comprising: 
a. defining specific areas in said enclosed parking garage as gas measurement zones (see page 2 and CN7232-VFD Controller Configuration section of page 7; AirTest teaches all gases will be measured in the same locations. Each gas location should cover 5,000 to 7000 sq ft, to a max of 10,000 sq ft. Up to 32 sensors can be accommodated in one CN7232. Since the gas sensors locate in the enclosed parking garage to measure gases, it corresponds to ‘a gas measurement zone in said enclosed parking garage); 
b. defining a predetermined gas measurement time (see page 7, step E; AirTest teaches setting Measurement Time Averaging period in ; 
c. setting a base fan ventilation rate at a minimum base ventilation rate ( see right column of page 4; AirTest teaches a Variable Speed Drives (VFD) control strategy used with the CN7232 can set maximum ventilation levels to the lower ventilation rate. Since the fan motor speed (VFD) runs while adhering to ventilation rate, the fan motor speed corresponds to ‘the ventilation rate’. See page 7, step C; AirTest teaches setting Base Setting Operating Mode (the minimum base). A base fan speed is selected that operates whenever the space is occupied and below gas set point level. The minimum base speed should be 25%); 
d. setting a minimum gas concentration value (see step C and the chart of page 7; AirTest teaches setting Base Setting Operating Mode. A gas set point level for the Base Setting is selected (e.g. 10 ppm)); 
e. setting a maximum gas concentration value (see step D and the chart of page 7; AirTest teaches the upper gas ppm level is the maximum gas concentration. The maximum gas concentration can be set at 35 ppm or 50ppm); 
f. receiving input data primarily in the form of a gas concentration value from each of a plurality of gas sensors located in each of said measurement zones at each time interval (see CN7232-VFD Controller Configuration section of page 7; AirTest teaches selecting gases to be measured and number of sensors required: CO (TR2000), NO2 (TR3210-NO2), Combustibles (TR5200), CO2 (TR9293). ; 
g. calculating average gas concentration values from each said gas concentration values received from the plurality of gas sensors located in said gas measurement zones at each time interval (see step D of page 7; AirTest teaches the control signal will be based on the average high concentration measured over X minutes (default is 2 minutes). Since the control signal uses the average high concentration measured in Measurement Time Averaging ((including equal time intervals), it corresponds to ‘calculating average gas concentration values’ to choose the average high concentration measured’); 
h. comparing successive average gas concentration values calculated at each time interval (see step D of page 7; AirTest teaches the control signal will be based on the average high concentration measured over X minutes (default is 2 minutes). Since the control signal uses the average high concentration measured in Measurement Time Averaging ((including equal time intervals), it corresponds to ‘comparing the average gas concentration values’ to select the average high concentration); 
i. setting a highest value of said average gas concentration values as a high-average gas concentration value (see step D of page 7; AirTest teaches the ; 
j. comparing the minimum gas concentration value with the high-average gas concentration value (see steps C and the chart of page 7; AirTest teaches ‘comparing the minimum gas concentration value (gas set point level for the Base Setting) with the high-average gas concentration value (gas/Carbon Monoxide (CO) concentration); 
k. maintaining the fan ventilation rate at the minimum base speed when the high-average concentration value is less than or equal to the minimum gas concentration value (see right column of page 4; AirTest teaches the fan motor speed corresponds to ‘the ventilation rate’. See steps C and the chart of page 7; AirTest teaches a base fan speed operates at a low speed such as 25% when the average high concentration is less than or equal to the minimum gas concentration (10 ppm)); 
l. adjusting the ventilation rate from its minimum ventilation rate value by increasing the ventilation rate value at a predetermined ventilation rate increment value (see right column of page 4; AirTest teaches the fan motor speed corresponds to ‘the ventilation rate’. See page 7, step D; AirTest teaches once the base gas set point level is ; 
m. operating said fan-motor units at maximum ventilation rate capacity when the high-average gas concentration value is equal or greater than the maximum gas concentration value (see right column of page 4; AirTest teaches the fan motor speed corresponds to ‘the ventilation rate’. See the chart of page 7; AirTest teaches three different settings for the two operational modes above are shown in the chart. When the high-average gas concentration value (CO Concentration) equal to greater than the maximum gas concentration threshold value (the upper gas ppm level), the VFD Fan Speed operates 100 percent of full motor capacity).
However, AirTest does not explicitly teach:a method performed by a building automation control system to predict …; … taking into account occupied or unoccupied status of the parking garage and, when occupied, a predicted mix of gas emissions based on cold start and warm start vehicle traffic contained therein; … in accord with either a supra linear or sub linear exponential function;
Henderson from the same or similar field of endeavor teaches … in accord with either a supra linear or sub linear exponential function (see column 3, lines 39-41; Henderson teaches nonlinear fan speed control signal typically is an exponential 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify AirTest to include Henderson’s features of a supra-linear or sub-linear exponential function. Doing so would limit the rate of change in fan speed control signals to reduce unnecessarily large changes in the fan speed and provide a greater degree of control at higher temperatures. (Henderson, column 1)
However, it does not explicitly teach a method performed by a building automation control system to predict …; … taking into account occupied or unoccupied status of the parking garage and, when occupied, a predicted mix of gas emissions based on cold start and warm start vehicle traffic contained therein; n. calculating and predicting energy savings of the system as operated in accord with the prior steps upon implementation of the method, o. measuring and storing a record of actual energy use during a selected energy monitoring time frame; and, p. displaying actual energy savings of the overall system as compared to predicted energy savings.
Wenzel from the same or similar field of endeavor teaches:
a method performed by a building automation control system to predict … (see [00244]; Wenzel: “Enterprise control applications 124 may also or alternatively be configured to provide configuration GUIs for configuring the smart building manager 106. In yet other embodiments enterprise control applications 124 can work with layers 110-118 to optimize building performance (e.g., efficiency, energy use, ;
 n. calculating and predicting energy savings of the system as operated in accord with the prior steps upon implementation of the method (see [0061]; Wenzel: “The AM&V layer 110 may yet further be configured to calculate energy savings and peak demand reductions in accordance with standards, protocols, or best practices for enterprise accounting and reporting on greenhouse gas (GHG) emissions.), 
o. measuring and storing a record of actual energy use during a selected energy monitoring time frame (see [0059]; Wenzel: “The automated measurement and validation (AM&V) layer 110 may implement various methods or standards of the international performance measurement and validation (IPMVP) protocol. TheAM&V layer 110 may allow for the user to select IPMVP Option C which specifies a method for the direct comparison of monthly or daily energy use from a baseline model to actual data from the post-installation measurement period.”); and, 
p. displaying actual energy savings of the overall system as compared to predicted energy savings (see [0050]; Wenzel: “DR layer 112 or an enterprise application 120, 124 in communication with the DR layer 112 may be configured to continuously monitor pricing data provided by utilities/ISOs across the nation, to parse the useful information from the monitored data, and to display the useful information to a user to or send the information to other systems or layers (e.g., integrated control layer 116).” See [0061]; Wenzel: “The data underlying the GUIs or reports may be .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of AirTest and Henderson to include Wenzel’s features of a method performed by a building automation control system to predict, calculating and predicting energy savings of the system as operated in accord with the prior steps upon implementation of the method, measuring and storing a record of actual energy use during a selected energy monitoring time frame; and displaying actual energy savings of the overall system as compared to predicted energy savings. Doing so would reduce the energy costs of operating a building's heating, ventilation, and air conditioning (HVAC), lighting, elevator, and other subsystems. (Wenzel, [0004])
However, it does not explicitly teach … … taking into account occupied or unoccupied status of the parking garage and, when occupied, a predicted mix of gas emissions based on cold start and warm start vehicle traffic contained therein;
Yuan from the same or similar field of endeavor teaches … taking into account occupied or unoccupied status of the parking garage and (see Abstract; Yuan: “The method comprises the following steps of A, through a vehicle in and out garage detection module, acquiring a specific vehicle entering into a underground garage; B, through a vehicle maintenance data module, acquiring vehicle condition data of the specific vehicle entering into the underground garage; C, according to the vehicle ,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of AirTest, Henderson, and Wenzel to include Yuan’s features of taking into account occupied or unoccupied status of the parking garage. Doing so would adjust air quality of underground garage to take effective improving underground garage air-treatment system. (Yuan, page 2)
However, it does not explicitly teach …taking into account … when occupied, a predicted mix of gas emissions based on cold start and warm start vehicle traffic contained therein;
Graham from the same or similar field of endeavor teaches …taking into account … (see page 567, right column; Graham: “Each house was tested once, with the exception of House 4. The test schedule required 18–20 hr over two calendar days, beginning on the afternoon of the first day with the hot-soak test and ending the next morning with the cold-start test. An outdoor (ambient) air sample was collected over the 18–20 hr period to account for outdoor air that may infiltrate into the house over the test period.”) and, when occupied, the predicted mix of cold start and warm start vehicle traffic contained therein (see page 564, right column; Graham: “In the early planning stages of the program, the cold-start and hot-start tailpipe emissions and hot-soak evaporative emissions were of interest. Industry-standard testing procedures for vehicle emissions measurements were followed as much as possible during this program”. See Figure 3; Graham discloses modal emission rates (g/sec) for CO, CO2, NOx, and THC for the cold-start Garage test using the first test fuel. See Figure 4; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of AirTest, Henderson, Wenzel, and Yuan to include Graham’s features of taking into account…, when occupied, the predicted mix of cold start and warm start vehicle traffic contained therein. Doing so would determine potential harm of toxic substances to human health in order to control potential infiltration from the attached garage. (Graham, page 564, left column)

Regarding to Claim 15, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, Yuan, and Graham as discussed connection with claim 2.

Regarding to Claim 16, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, Yuan, and Graham as discussed connection with claim 3.

Regarding to Claim 17, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, Yuan, and Graham as discussed connection with claim 4.

Regarding to Claim 19, the combination of AirTest, Henderson, Wenzel, Yuan, and Graham teaches the limitations as described in claim 14, AirTest further teaches wherein the minimum ventilation rate value of the fan-motor unit is set at a ventilation rate value of 0.000 cfm/ft2 (see right column of page 4; AirTest teaches the fan motor speed corresponds to ‘the ventilation rate’. See page 7; AirTest teaches a user can input the minimum fan base speed. So when the fan remains off (minimum fan speed), the minimum ventilation rate also remains 0.000 cfm/ft2).

Regarding to Claim 20, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, Yuan, and Graham as discussed connection with claim 7.

Regarding to Claim 21, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, Yuan, and Graham as discussed connection with claim 8.

Regarding to Claim 22, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, Yuan, and Graham as discussed connection with claim 9.

Regarding to Claim 23, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, Yuan, and Graham as discussed connection with claim 10.

Regarding to Claim 24, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, Yuan, and Graham as discussed connection with claim 11.

Regarding claim 40, AirTest teaches a system controller, employed in building automation control storing instructions that are executable to perform operations (see page 2; AirTest teaches the smart controller CN7232 controls enclosed vehicle facilities (enclosed parking garages) to maximize savings for operating energy (kWh) and peak energy (kW demand) particularly for fans using VFDs (Variable Speed Drives)), comprising: 
a. defining specific areas in an enclosed space as measurement zones (see page 2 and CN7232-VFD Controller Configuration section of page 7; AirTest teaches all gases will be measured in the same locations. Each gas location should cover 5,000 to 7000 sq ft, to a max of 10,000 sq ft. Up to 32 sensors can be accommodated in one CN7232. Since the gas sensors locate in the enclosed parking garage to measure gases, it corresponds to ‘measurement zones in an enclosed space’); 
b. defining a predetermined measurement time and dividing said measurement time into equal intervals (see page 7, step E; AirTest teaches setting Measurement Time Averaging period in minutes (default is 2 minutes). Since Measurement Time Averaging (defining a predetermined gas measurement time) obtains by adding together several equal time intervals and ; 
c. setting a base fan ventilation rate at a minimum base ventilation rate value ( see right column of page 4; AirTest teaches a Variable Speed Drives (VFD) control strategy used with the CN7232 can set maximum ventilation levels to the lower ventilation rate. Since the fan motor speed (VFD) runs while adhering to ventilation rate, the fan motor speed corresponds to ‘the ventilation rate’. See page 7, step C; AirTest teaches setting Base Setting Operating Mode (the minimum base). A base fan speed is selected that operates whenever the space is occupied and below gas set point level. The minimum base speed should be 25%); 
d. setting a minimum gas concentration value (see step C and the chart of page 7; AirTest teaches setting Base Setting Operating Mode. A gas set point level for the Base Setting is selected (e.g. 10 ppm)); 
e. setting a maximum gas concentration value (see step D and the chart of page 7; AirTest teaches the upper gas ppm level is the maximum gas concentration. The maximum gas concentration can be set at 35 ppm or 50ppm); 
f. receiving input data of gas concentration values measured from a plurality of gas sensors located in said measurement zone (see CN7232-VFD Controller Configuration section of page 7; AirTest teaches selecting gases to be measured and number of sensors required: CO (TR2000), NO2 (TR3210-NO2), Combustibles (TR5200), CO2 (TR9293). Default assumption is that all gases will be measured in the same locations. Each gas location should cover 5,000 to 7000 sq ft, to a max of 10,000 sq ft. Up to 32 sensors can be accommodated in one CN7232. ; 
g. calculating average gas concentration values of all the input data of said gas concentration values received from each of the plurality of gas sensors located in said measurement zones at each time interval (see step D of page 7; AirTest teaches the control signal will be based on the average high concentration measured over X minutes (default is 2 minutes). Since the control signal uses the average high concentration measured in Measurement Time Averaging ((including equal time intervals), it corresponds to ‘calculating average gas concentration values’ to choose the average high concentration measured’); 
h. comparing successive average gas concentration values calculated at each time interval (see step D of page 7; AirTest teaches the control signal will be based on the average high concentration measured over X minutes (default is 2 minutes). Since the control signal uses the average high concentration measured in Measurement Time Averaging ((including equal time intervals), it corresponds to ‘comparing the average gas concentration values’ to select the average high concentration); 
i. taking and setting the highest value of said average gas concentration values as a high-average gas concentration value (see step D of page 7; AirTest teaches the control signal will be based on the average high concentration measured over X minutes (default is 2 minutes). Therefore, ‘the average high concentration’ corresponds to ‘high-average gas concentration value’); 
j. comparing the minimum gas concentration value with the high-average gas concentration value (see steps C and the chart of page 7; AirTest teaches ‘comparing the minimum gas concentration value (gas set point level for the Base Setting) with the high-average gas concentration value (gas/Carbon Monoxide (CO) concentration); 
k. maintaining the fan motor speed at the minimum base speed when the high- average gas concentration value is less than or equal to the minimum gas concentration value (see right column of page 4; AirTest teaches the fan motor speed corresponds to ‘the ventilation rate’. See steps C and the chart of page 7; AirTest teaches a base fan speed operates at a low speed such as 25% when the average high concentration is less than or equal to the minimum gas concentration (10 ppm)); 
l. adjusting the fan speed from its minimum base speed value by increasing the ventilation rate value a predetermined increment (see right column of page 4; AirTest teaches the fan motor speed corresponds to ‘the ventilation rate’. See page 7, step D; AirTest teaches once the base gas set point level is exceeded the fans will proportionately ramp up to a user defined maximum fan speed and target maximum gas level (maximum gas concentration value)); 
m. operating fan-motor units at their maximum ventilation rate capacity when the high-average gas concentration value is equal or greater than the maximum gas concentration value (see right column of page 4; AirTest teaches the fan motor speed corresponds to ‘the ventilation rate’. See the chart of page 7; AirTest teaches three different settings for the two operational modes above are shown in the chart. When the high-average gas concentration value (CO Concentration) equal to greater than the maximum gas concentration threshold value (the upper gas ppm level), the VFD Fan Speed operates 100 percent of full motor capacity).
However, AirTest does not explicitly teach: … taking into account occupied or unoccupied status of the parking garage and, when occupied, a mix of gas emissions from cold start and warm start vehicle traffic contained therein; ... in accord with a predetermined exponential non-linear function; n. calculating and predicting energy savings of the system as operated in accord with the prior steps upon implementation of the method, o. measuring and storing a record of actual energy use during a selected energy monitoring time frame; and, p. displaying actual energy savings of the overall system as compared to predicted energy savings.
Henderson from the same or similar field of endeavor teaches ... in accord with a predetermined exponential non-linear function (see column 3, lines 39-41; Henderson teaches nonlinear fan speed control signal typically is an exponential function. Therefore, the nonlinear exponential function corresponds to 'supra-linear or sub-linear exponential function');
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify AirTest to include Henderson’s features of a supra-linear or sub-linear exponential function. Doing so would limit the rate of change in fan 
However, it does not explicitly teach … taking into account occupied or unoccupied status of the parking garage and, when occupied, a mix of gas emissions from cold start and warm start vehicle traffic contained therein; n. calculating and predicting energy savings of the system as operated in accord with the prior steps upon implementation of the method, o. measuring and storing a record of actual energy use during a selected energy monitoring time frame; and, p. displaying actual energy savings of the overall system as compared to predicted energy savings.
Wenzel from the same or similar field of endeavor teaches:
n. calculating and predicting energy savings of the system as operated in accord with the prior steps upon implementation of the method (see [0061]; Wenzel: “The AM&V layer 110 may yet further be configured to calculate energy savings and peak demand reductions in accordance with standards, protocols, or best practices for enterprise accounting and reporting on greenhouse gas (GHG) emissions.)
o. measuring and storing a record of actual energy use during a selected energy monitoring time frame (see [0059]; Wenzel: “The automated measurement and validation (AM&V) layer 110 may implement various methods or standards of the international performance measurement and validation (IPMVP) protocol. TheAM&V layer 110 may allow for the user to select IPMVP Option C which specifies a method for the direct comparison of monthly or daily energy use from a baseline model to actual data from the post-installation measurement period.”); and, 
p. displaying actual energy savings of the overall system as compared to predicted energy savings (see [0050]; Wenzel: “DR layer 112 or an enterprise application 120, 124 in communication with the DR layer 112 may be configured to continuously monitor pricing data provided by utilities/ISOs across the nation, to parse the useful information from the monitored data, and to display the useful information to a user to or send the information to other systems or layers (e.g., integrated control layer 116).” See [0061]; Wenzel: “The data underlying the GUIs or reports may be checked by the AM&V layer 110 according to, for example, the GHG Protocol Corporate Accounting Standard and the GHG Protocol for Project Accounting. ”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of AirTest and Henderson to include Wenzel’s features of a method performed by a building automation control system to predict, record, and display energy savings calculating and predicting energy savings of the system as operated in accord with the prior steps upon implementation of the method, measuring and storing a record of actual energy use during a selected energy monitoring time frame; and displaying actual energy savings of the overall system as compared to predicted energy savings. Doing so would reduce the energy costs of operating a building's heating, ventilation, and air conditioning (HVAC), lighting, elevator, and other subsystems. (Wenzel, [0004])
However, it does not explicitly teach … taking into account occupied or unoccupied status of the parking garage and, when occupied, a mix of gas emissions from cold start and warm start vehicle traffic contained therein;
 … taking into account occupied or unoccupied status of the parking garage and (see Abstract; Yuan: “The method comprises the following steps of A, through a vehicle in and out garage detection module, acquiring a specific vehicle entering into a underground garage; B, through a vehicle maintenance data module, acquiring vehicle condition data of the specific vehicle entering into the underground garage; C, according to the vehicle condition data of the specific vehicle, calculating kinds and quantities of gases which may be released by the specific vehicle”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of AirTest, Henderson, and Wenzel to include Yuan’s features of taking into account occupied or unoccupied status of the parking garage. Doing so would adjust air quality of underground garage to take effective improving underground garage air-treatment system. (Yuan, page 2)
However, it does not explicitly teach …taking into account … when occupied, a mix of gas emissions based on cold start and warm start vehicle traffic contained therein;
Graham from the same or similar field of endeavor teaches …taking into account … (see page 567, right column; Graham: “Each house was tested once, with the exception of House 4. The test schedule required 18–20 hr over two calendar days, beginning on the afternoon of the first day with the hot-soak test and ending the next morning with the cold-start test. An outdoor (ambient) air sample was collected over the 18–20 hr period to account for outdoor air that may infiltrate into the house over the test period.”) and, when occupied, the mix of cold start and warm start vehicle traffic contained therein (see page 564, right column; Graham: “In the early planning stages of the program, the cold-start and hot-start tailpipe emissions and hot-soak evaporative emissions were of interest. Industry-standard testing procedures for vehicle emissions measurements were followed as much as possible during this program”. See Figure 3; Graham discloses modal emission rates (g/sec) for CO, CO2, NOx, and THC for the cold-start Garage test using the first test fuel. See Figure 4; Graham discloses model emission rates (g/sec) for CO, CO2, NOx, and THC for the hot-start Garage test using the first test fuel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of AirTest, Henderson, Wenzel, and Yuan to include Graham’s features of taking into account…, when occupied, the mix of cold start and warm start vehicle traffic contained therein. Doing so would determine potential harm of toxic substances to human health in order to control potential infiltration from the attached garage. (Graham, page 564, left column)

Regarding to Claim 41, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, Yuan, and Graham as discussed connection with claim 2.

Regarding to Claim 42, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, Yuan, and Graham as discussed connection with claim 3.

Regarding to Claim 43, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, Yuan, and Graham as discussed connection with claim 4.

Regarding to Claim 45, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, Yuan, and Graham as discussed connection with claim 19.

Regarding to Claim 46, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, Yuan, and Graham as discussed connection with claim 7.

Regarding to Claim 47, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, Yuan, and Graham as discussed connection with claim 8.

Regarding to Claim 48, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, Yuan, and Graham as discussed connection with claim 9.

Regarding to Claim 49, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, Yuan, and Graham as discussed connection with claim 10.

Regarding to Claim 50, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, Yuan, and Graham as discussed connection with claim 11.

Regarding to Claim 53, the combination of AirTest, Henderson, Wenzel, Yuan, and Graham teaches the limitations as described in claim 1, AirTest further teaches wherein: said fan motor units further comprise secondary fan motor units (see page 8, CN7232-On/Off Controller Configuration section; AirTest teaches a garage can operate up to 6 zones. For each zone we can provide single stage or dual stage relays. The dual can be used with 2 speed fans. Therefore, one of different zones with speed fans corresponds to ‘secondary fan motor units’).

Claims 27-37, and 39 are rejected under 103 as being unpatentable over AirTest in view of Henderson in view of Wenzel further in view of Graham.
Regarding claim 27, AirTest teaches a control system, for controlling ventilation apparatus including fan motor units in an enclosed space 
a plurality of gas concentration measuring sensor devices located in  specific gas measurement zones in said  enclosed space (see page 2 and CN7232-; 
a predetermined measurement timing device capable of dividing a measurement time into equal intervals (see page 7, step E; AirTest teaches about setting Measurement Time Averaging period in minutes (default is 2 minutes) by using the CN7332. Since Measurement Time Averaging (defining a predetermined gas measurement time) obtains by adding together several equal time intervals and then dividing this total by the number of time intervals, it corresponds to ‘dividing said gas measurement time into equal time intervals B’. Therefore, the CN7332 corresponds to ‘a predetermined measurement timing device’); 
a fan motor speed controller for setting base fan motor speed at a minimum base speed value (see page 7, step C; AirTest teaches about setting Base Setting Operating Mode (the minimum base) by using CN7332 controller. A base fan speed is selected that operates whenever the space is occupied and below gas set point level. The minimum base speed should be 25%);
a controller for setting minimum and maximum gas concentration values (see step C and the chart of page 7; AirTest teaches setting Base Setting Operating Mode. A gas set point level for the Base Setting is selected (e.g. 10 ppm). See step D and the ; 
said controller receiving input data of a gas concentration value from said plurality of gas concentration sensors located in each measurement zone at each time interval (see CN7232-VFD Controller Configuration section of page 7; AirTest teaches selecting gases to be measured and number of sensors required: CO (TR2000), NO2 (TR3210-NO2), Combustibles (TR5200), CO2 (TR9293). Default assumption is that all gases will be measured in the same locations. Each gas location should cover 5,000 to 7000 sq ft, to a max of 10,000 sq ft. Up to 32 sensors can be accommodated in one CN7232. Therefore, CN7232 can receive input data (gas concentration value) from gas sensors to control the gas sensors located in gas measurement zones (gas locations) at the Measurement Time Averaging period in minutes (including equal time intervals)) and calculating average gas concentration values of the input data of said gas concentration values received from the plurality of gas sensors located in said gas measurement zone at each time interval (see step D of page 7; AirTest teaches the control signal will be based on the average high concentration measured over X minutes (default is 2 minutes). Since the control signal uses the average high concentration measured in Measurement Time Averaging ((including equal time intervals), it corresponds to ‘calculating average gas concentration values’ to choose the average high concentration measured’); comparing successive average gas concentration values calculated at each time interval (see step D of page 7; AirTest teaches the control signal will be based on the ; setting the highest value of said average gas concentration values as a high-average gas concentration value (see step D of page 7; AirTest teaches the control signal will be based on the average high concentration measured over X minutes (default is 2 minutes). Therefore, ‘the average high concentration’ corresponds to ‘high-average gas concentration value’); comparing the minimum gas concentration value with the high-average gas concentration value (see steps C and the chart of page 7; AirTest teaches ‘comparing the minimum gas concentration value (gas set point level for the Base Setting) with the high-average gas concentration value (gas/Carbon Monoxide (CO) concentration); maintaining the fan motor speed at its minimum base speed value when the high-average concentration value is less than or equal to the minimum gas concentration value (see steps C and the chart of page 7; AirTest teaches a base fan speed operates at a low speed such as 25% when the average high concentration is less than or equal to the minimum gas concentration (10 ppm)); adjusting the fan speed from its minimum base speed value by increasing the fan motor speed at a specific increment (see page 7, step D; AirTest teaches once the base gas set point level is exceeded the ; and operating said fan-motor units at a constant speed of 100% of full-motor capacity when the high-average gas concentration value is equal or greater than the maximum gas concentration threshold value (see the chart of page 7; AirTest teaches three different settings for the two operational modes above are shown in the chart. When the high-average gas concentration value (CO Concentration) equal to greater than the maximum gas concentration threshold value (the upper gas ppm level), the VFD Fan Speed operates 100 percent of full motor capacity).
However, AirTest does not explicitly teach: a control system, for controlling ventilation apparatus including fan motor units in an enclosed space so as to predict…; taking into account predicted occupancy and use of said enclosed space; …in accord with either a supra-linear or sub-linear exponential function …; said controller further calculating and predicting energy savings of the system as operated by said controller upon implementation and use of the control system, measuring and storing a record of actual energy use during a selected energy monitoring time frame; and, displaying on a display actual energy savings of the overall system as compared to predicted energy savings.
Henderson from the same or similar field of endeavor teaches …in accord with either a supra-linear or sub-linear exponential function … (see column 3, lines 39-41; Henderson teaches nonlinear fan speed control signal typically is an exponential function. Therefore, the nonlinear exponential function corresponds to 'supra-linear or sub-linear exponential function');

However, it does not explicitly teach a control system, for controlling ventilation apparatus including fan motor units in an enclosed space so as to predict…; taking into account predicted occupancy and use of said enclosed space; said controller further calculating and predicting energy savings of the system as operated by said controller upon implementation and use of the control system, measuring and storing a record of actual energy use during a selected energy monitoring time frame; and, displaying on a display actual energy savings of the overall system as compared to predicted energy savings.
Wenzel from the same or similar field of endeavor teaches:
a control system, for controlling ventilation apparatus including fan motor units in an enclosed space so as to predict… (see [00244]; Wenzel: “Enterprise control applications 124 may also or alternatively be configured to provide configuration GUIs for configuring the smart building manager 106. In yet other embodiments enterprise control applications 124 can work with layers 110-118 to optimize building performance (e.g., efficiency, energy use, comfort, or safety) based on inputs received at the interface 107 to the smart grid and the interface 109 to building subsystems 128”);
said controller further calculating and predicting energy savings of the system as operated by said controller upon implementation and use of the control system (see [0061]; Wenzel: “The AM&V layer 110 may yet further be configured to calculate energy savings and peak demand reductions in accordance with standards, protocols, or best practices for enterprise accounting and reporting on greenhouse gas (GHG) emissions.), 
measuring and storing a record of actual energy use during a selected energy monitoring time frame (see [0059]; Wenzel: “The automated measurement and validation (AM&V) layer 110 may implement various methods or standards of the international performance measurement and validation (IPMVP) protocol. TheAM&V layer 110 may allow for the user to select IPMVP Option C which specifies a method for the direct comparison of monthly or daily energy use from a baseline model to actual data from the post-installation measurement period.”); and, 
displaying on a display actual energy savings of the overall system as compared to predicted energy savings (see [0050]; Wenzel: “DR layer 112 or an enterprise application 120, 124 in communication with the DR layer 112 may be configured to continuously monitor pricing data provided by utilities/ISOs across the nation, to parse the useful information from the monitored data, and to display the useful information to a user to or send the information to other systems or layers (e.g., integrated control layer 116).” See [0061]; Wenzel: “The data underlying the GUIs or reports may be checked by the AM&V layer 110 according to, for example, the GHG Protocol Corporate Accounting Standard and the GHG Protocol for Project Accounting.”).

However, it does not explicitly teach taking into account predicted occupancy and use of said enclosed space; 
Graham from the same or similar field of endeavor teaches taking into account predicted occupancy and use of said enclosed space (see page 567, right column; Graham: “Each house was tested once, with the exception of House 4. The test schedule required 18–20 hr over two calendar days, beginning on the afternoon of the first day with the hot-soak test and ending the next morning with the cold-start test. An outdoor (ambient) air sample was collected over the 18–20 hr period to account for outdoor air that may infiltrate into the house over the test period.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of AirTest, Henderson, and Wenzel to include Graham’s features of taking into account predicted occupancy and use of said enclosed space. Doing so would determine potential harm of toxic substances to 

Regarding to Claim 28, the combination of AirTest, Henderson, Wenzel, and Graham teaches the limitations as described in claim 27, AirTest further teaches wherein the predetermined measurement time is set at 120 seconds (see step E of page 7; AirTest teaches the Measurement Time Averaging period in 2 minutes (120 seconds)).

Regarding to Claim 29, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, and Graham as discussed connection with claim 3.

Regarding to Claim 30, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, and Graham as discussed connection with claim 4.

Regarding to Claim 31, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, and Graham as discussed connection with claim 5.

Regarding to Claim 32, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, and Graham as discussed connection with claim 6.

Regarding to Claim 33, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, and Graham as discussed connection with claim 7.

Regarding to Claim 34, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, and Graham as discussed connection with claim 8.

Regarding to Claim 35, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, and Graham as discussed connection with claim 9.

Regarding to Claim 36, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, and Graham as discussed connection with claim 10.

Regarding to Claim 37, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, and Graham as discussed connection with claim 11.

Regarding to Claim 39, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, and Graham as discussed connection with claim 13.

Claims 12, 25, 38, and 51 are rejected under 103 as being unpatentable over AirTest in view of Henderson in view of Wenzel in view of Yuan in view of Graham further in view of Navter (Parking Garage Monitor [online] (2017-09-05) - hereinafter Navter).
Regarding to Claim 12, the combination of AirTest, Henderson, Wenzel, Yuan, and Graham teaches the limitations as described in claim 1; however, AirTest does not wherein the measured increment value is set at a value between 0.05 ppm and 0.50 ppm for NO2.
Navter from the same or similar field of endeavor teaches wherein the measured increment value is set at a value between 0.05 ppm and 0.50 ppm for NO2 (see Data Logging Graph, page 2; Navter teaches NO2 concentration in ppm has the measured increment value 0.5 ppm (between 0.05 ppm and 0.50 ppm for NO2)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of AirTest, Henderson, Wenzel, Yuan, and Graham to include Navter’s features of include setting a measured increment value between a ranges for the NO2 concentration. Doing so would display the real-time value of NO2 concentration in an accurate manner. (Navter, Introduction section)

Regarding Claim 25, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, Yuan, Graham, and Navter as discussed connection with claim 12.

Regarding Claim 38, the limitations in this claim is taught by the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, Graham, and Navter as discussed connection with claim 12.

Regarding Claim 51, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, Yuan, Graham, and Navter as discussed connection with claim 12.

Claims 18 and 44 are rejected under 103 as being unpatentable over AirTest in view of Henderson in view of Wenzel in view of Yuan in view of Graham further in view of Stein (Garage Exhaust Measure [online] (March 22, 2011) - hereinafter Stein).
Regarding to Claim 18, the combination of AirTest, Henderson, Wenzel, Yuan, and Graham teaches the limitations as described in claim 14; however, AirTest does not explicitly teach wherein the minimum base ventilation rate is set between 0.100 cfm/ft2 and 0.250 cfm/ft2. 
Stein from the same or similar field of endeavor teaches wherein the minimum base ventilation rate is set between 0.100 cfm/ft2 and 0.250 cfm/ft2 (see page 33, step 5; Stein teaches the ventilation rate shall be at least 0.15 cfm/ft2 when the garage is scheduled to be occupied. Therefore, the minimum ventilation rate is set to 0.15 cfm/ft2).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combination of AirTest, Henderson, Wenzel, Yuan, and Graham with the above teachings of Stein to substitute the minimum ventilation rate to the minimum base speed to achieve the predictable result of controlling ventilation for enclosed parking garages to save energy and maintain a safe environment. (Stein, page 2)

Regarding to Claim 44, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, Yuan, Graham, and Stein as discussed connection with claim 18.

Claims 26 and 52 are rejected under 103 as being unpatentable over AirTest in view of Henderson in view of Wenzel in view of Yuan in view of Graham further in view of Ashrae (Heating, Ventilating, and Air-Coditioning Applications– hereinafter Ashrae). 
Regarding to Claim 26, the combination of AirTest, Henderson, Wenzel, Yuan, and Graham teaches the limitations as described in claim 1; however, it does not explicitly teach wherein the predetermined ventilation increment rate is set at a value between 0.006 cfm/ft2 and 0.050 cfm/ft2.
Ashrae from the same or similar field of endeavor teaches wherein the predetermined ventilation increment rate is set at a value between 0.006 cfm/ft2 and 0.050 cfm/ft2 (see Fig. 14 of page 15.20; Ashrae teaches the increment rate of minimum ventilation rate per unit area is 0.2 cfm/ft2).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combination of AirTest, Henderson, Wenzel, Yuan, and Graham with the above teachings of Ashrae to set the ventilation increment rate between 0.006 cfm/ft2 and 0.050 cfm/ft2 in each ventilation increment rate (0.2 cfm/ft2) to achieve the predictable results of the ventilation requirement for enclosed parking garage. (Ashrae, page 15.20)

Regarding to Claim 52, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, Yuan, Graham, and Ashrae as discussed connection with claim 26.

Claims 54-56 are rejected under 103 as being unpatentable over AirTest in view of Henderson in view of Wenzel in view of Yuan in view of Graham further in view of Dumicich et al. (AU 2013101580 A4– hereinafter Dumicich).
Regarding to Claim 54, the combination of AirTest, Henderson, Wenzel, Yuan, and Graham teaches the limitations as described in claim 1, AirTest further teaches wherein said fan motor units comprise primary (see page 8, CN7232-On/Off Controller Configuration section; AirTest teaches a garage can operate up to 6 zones. For each zone we can provide single stage or dual stage relays. The dual can be used with 2 speed fans. Therefore, one of different zones with speed fans corresponds to ‘secondary fan motor units’).
However, it does not explicitly teach exhaust and supply fan motor units.
Dumicich from the same or similar field of endeavor teaches exhaust and supply fan motor units (see page 2, lines 29-30; Dumicich teaches about one or more of the supply, exhaust and/or impulse ventilation fans).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the teaching of AirTest, Henderson, Wenzel, Yuan, and Graham with the above teachings of Dumicich to substitute the types of fans to another to achieve the predictable result of providing a ventilation system for an enclosed space. (Dumicich, page 2, lines 12-13)

Regarding to Claim 55, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, Graham, and Dumicich as discussed connection with claim 54.

Regarding to Claim 56, the limitations in this claim is taught by the combination of AirTest, Henderson, Wenzel, Yuan, Graham, and Dumicich as discussed connection with claim 54.

Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive. 
With respect to applicant’s argument located within the second and third pages of the remarks (numbered as pages 14-15) which recites:
“In the paper, it can be observed that when using a method and system substantially in accord with the teaching and suggestions herein, energy savings simulations were consistently maximized when compared to conventional systems, such as those similar to AirTest. To wit: 
Abstract: 
Enclosed parking garages require mechanical ventilation fans to dilute concentrations of pollutants emitted from vehicles, which contributes to energy use and peak electricity demand. This study develops and applies a simulation framework combining multi-zone airflow and contaminant transport modeling, fan affinity laws, and realistic assumptions for vehicle traffic patterns and carbon monoxide (CO) emissions to improve our ability to predict the impacts of various ventilation control strategies on indoor air quality and fan energy use in parking garages. The simulation approach is validated using measured data from a parking garage case study and then applied to investigate fan energy use, peak power demand, and resulting CO concentrations for four different ventilation control strategies in a model underground parking garage under a variety of assumptions for model inputs. The four ventilation control strategies evaluated include one simplistic schedule (i.e., Always-On) and three demand-based strategies in which fan speed is a function of CO concentrations in the spaces, including Linear-Demand Control Ventilation (DCV), Standardized Variable Flow (SVF), and a simple On-Off strategy. The estimated annual average fan energy consumption was consistently lowest with the Linear-DCV strategy, resulting in average (± standard deviation) energy savings across all modeled scenarios of 84.3%±0.4%, 72.8%±3.6%, and 97.9%±0.1% compared to SVF, On-Off, and Always-On strategies, respectively. The utility of the framework described herein is that it can be used to model energy and indoor air quality impacts of other parking garage configurations and control scenarios. 

This argument has been considered but is not deemed persuasive. It is unclear, from this argument, the affidavit appears to refer to the “claimed Linear-DCV strategy,” while the claimed invention claims ‘a predetermined exponential non-linear function’ (claims 1 and 40), ‘either a supra-linear or sub-linear exponential function’ (claims 14 and 27). In particular, Examiner cannot determine the reason linear of the paper is exponential non-linear function in the claimed invention. There are no supports in the paper to clarify how the Linear-DCV strategy is commensurate with the scope of the claims.

With respect to applicant’s argument located within the third page of the remarks (numbered as page 15) which recites:
AirTest most resembles a cross between the Standardized Variable Flow (SVF) system that was used in the simulation comparison and the Linear-Demand Control Ventilation. AirTest reactively ramps up fan speed proportionally, i.e., an approximate 10% fan speed increase for a 10% increase in gas concentration. The claimed method and system exceeds the energy saving capacity of AirTest. AirTest increases the rate of speed and ventilation in response to increasing ppm gas concentrations but it does not and cannot take into account the non-linear energy consuming profile of a given fan (i.e., affinity laws). Each fan type (scroll, etc.) and size uses 
This argument has been considered but is not deemed persuasive. The Applicant said that Airtest (the closest prior art) uses a cross between SVF and Linear-DCV in Applicant’s argument while the paper does not include any comparison between the Linear-DCV (the claimed invention) and the cross between SVF and Linear-DCV (Airtest). 
Besides, in the submitted paper, Fig.2 below and 2.1 Ventilation control strategies section (fourth page) describe how Linear-DCV operates the fan.

    PNG
    media_image1.png
    508
    731
    media_image1.png
    Greyscale

AirTest reference (page 7) shows how VFD fan operate:

    PNG
    media_image2.png
    365
    550
    media_image2.png
    Greyscale

As the figures above, there are no different between the Linear-DCV strategy and AirTest VFD.
Moreover, Airtest teaches once the base gas set point level is exceeded the fans will proportionately ramp up to a user defined maximum fan speed and target maximum gas level while Henderson reference teach increase fan speed in accord with a predetermined exponential non-linear function. Therefore, the combination of Airtest and Henderson still reads on limitation l of the claim 1.

With respect to applicant’s argument located within the third page of the remarks (numbered as page 15) which recites:
In addition, when accounting for the mix of warm/cold start vehicle traffic, the predicted savings, as noted in the article, Fig. 17, show savings wherein system power consumption does not even exceed baseline operating conditions!”
This argument has been considered but is not deemed persuasive. From the paper, accounting for the mix of warm/cold start vehicle traffic relates to calculated fan 

With respect to applicant’s argument located within the fourth pages of the remarks (numbered as page 16) which recites:
“The examiner supplies no KSR rationale for combining these two teachings, nor why such a combination creates a predictable outcome. AirTest is focused on energy, and Henderson is focused on noise. How and/or why do they combine under any KSR rationale to achieve a "predictable" nonlinear fan speed control system to account for energy consumption while responding to changing gas concentrations? One of ordinary skill would manifestly not reach for a personal computer noise reducing fan controller for non-linear control of exhaust fans in a garage. These are non-analogous fields in every respect.”
The Examiner respectfully disagrees and points Applicant to the above rejection for details. As explained in the above rejection, As explained in the above rejection, Airtest (page 7, step D) discloses increasing the fan speed once the base gas set point level is exceeded while Henderson (column 3, lines 39-41) discloses the non-linear fan speed control signal typically is an exponential function. The advantage of incorporating Henderson into the teachings of Airtest is outlined in the Non-final office action dated 12/18/2020 (page 10). Furthermore, while the Examiner outlines one advantage for such a combination but other advantages exist such as: It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify 
Examiner respectfully directs the applicant to:
MPEP 2143: “The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.”
MPEP 2143.01: “A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill."
MPEP 2143.01 (V) states that the court affirmed the Examiners rejection because: “Nothing in the prior art teaches that the proposed modification would have resulted in an ‘inoperable’ process or a dietary fiber product with undesirable properties.”
The above cited MPEP sections suggest that the motivation for the combination references, in a 35 U.S.C. 103 rejection, does not need to be apparent in the prior art but rather may be found explicitly or implicitly in market forces or design incentives. In this case, the Examiner explained above why combinations of cited prior art would be logical.
Moreover, Examiner respectfully directs the applicant to: 
MPEP 2141.01(a): “This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's 
Based on the above cited MPEP section, the combination of Airtest and Henderson are analogous art to the claimed invention.

With respect to applicant’s argument located within the fifth pages of the remarks (numbered as page 17) which recites:
“To make up for the lack of control and metrics provided in AirTest and Henderson, the Examiner adds a general HVAC building controller from Wenzel. Wenzel is inapposite for this purpose. … In contrast, the presently claimed system has to work as best it can when the gas concentration levels achieve numbers that need to be dealt with, the costs of the available electrical power are what they are. One cannot "pre-ventilate" as Wenzel "pre-cools". Hence, the application of Wenzel has no bearing or additive function to the present system and is inapposite for such purpose. That is, Wenzel cannot be combined with Airtest and Henderson. The Wenzel logic of "out-of-phase operation" cannot be done in either AirTest or Henderson nor in the present system. The metrics of Wenzel that monitor savings once the system is implemented apply to tracking the savings of the method Wenzel is applying which, as noted, cannot be applied or combined into the present system which reacts to current gas concentrations. AirTest cannot be used to "pre-ventilate", it can only respond in the moment to sensor activation.”
This argument has been considered but is not deemed persuasive. Examiner respectfully would like to remind applicant that the rejections are based on the broadest (building automation system) configured to improve building efficiency, to enable greater use of renewable energy sources, and to provide more comfortable and productive buildings” (Wenzel, [0020]). As explained in the above rejection, Wenzel discloses limitation n, o, and p of the claimed invention. The claims as presently presented do not preclude this interpretation.

With respect to applicant’s argument located within the fifth pages of the remarks (numbered as page 17) which recites:
“For the claimed feature of the present invention wherein a warm/cold start mix of vehicle gas emissions is also accounted for, the Examiner then further combines Graham. Graham only underscores the need to account for the mix, it doesn't suggest how or when or what effect such accounting would have on fan speeds or energy savings. Graham only reveals what is known: i.e., a cold start creates orders of magnitude more emissions than does a warm start. Such differences make for very different ventilation requirements when accounting for warm and cold start vehicle mix. So, knowing the information from Graham doesn't reveal any suggestions of the effects of this "mix" of information the energy savings operation of a parking garage ventilation system.”
This argument has been considered but is not deemed persuasive. This context is not in the claims. Examiner respectfully would like to remind applicant that the rejections are based on the broadest reasonable interpretation of the claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117